 

EXHIBIT 10.4

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of May 3, 2004, is made by and between (1) The
Sands Regent, a Nevada corporation (“Sands”), Last Chance, Inc., a Nevada
corporation (“Last Chance”) and Zante, Inc., a Nevada corporation (“Zante” and,
together with Last Chance and Sands, each a “Grantor” and collectively,
“Grantors”), and (2) WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders referenced below (in such capacity, “Administrative
Agent”).

 

RECITALS

 

A Pursuant to that certain Credit Agreement, dated as of April 2, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Grantors, the lenders from time to time party thereto
(the “Lenders”) and Administrative Agent, the Lenders have agreed to extend
loans and other financial accommodations to the Grantors upon the terms and
subject to the conditions set forth therein.

 

B. The Lenders’ obligations to extend loans and other financial accommodations
to the Grantors under the Credit Agreement are subject, among other conditions,
to receipt by the Administrative Agent of this Security Agreement duly executed
by each of the Grantors.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each Grantor hereby agrees with Administrative Agent as follows:

 

SECTION 1. Definitions and Interpretation. Unless otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement shall have the
respective meanings given to those terms in the Credit Agreement, and all terms
defined in the UCC (as hereinafter defined) shall have the respective meanings
given to those terms in the UCC. The rules of construction set forth in Article
I of the Credit Agreement shall, to the extent not inconsistent with the terms
of this Security Agreement, apply to this Security Agreement and are hereby
incorporated by reference. When used in this Security Agreement, the following
terms shall have the following respective meanings:

 

“Account” means any “account,” as such term is defined in Section 9102(b) of the
UCC (or any other then applicable provision of the UCC) and, in any event, shall
include, without limitation, all accounts receivable, book debts and other forms
of obligations (other than forms of obligations evidenced by Chattel Paper,
Documents or Instruments) now owned or hereafter received or acquired by or
belonging or owing to a Grantor (including, without limitation, under any trade
name, style or division thereof) whether arising out of goods sold or services
rendered by a Grantor or from any other transaction, whether or not the same
involves the sale of goods or services by a Grantor (including, without
limitation, any such obligation which may be characterized as an account or
contract right under the UCC) and all of Grantors’ rights in, to and under all
purchase orders or receipts now owned or hereafter acquired by it for goods or
services, and all of Grantors’ rights to any goods represented by any of the
foregoing (including, without

 



--------------------------------------------------------------------------------

limitation, unpaid seller’s rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), and
all monies due or to become due to a Grantor under all purchase orders and
contracts for the sale of goods or the performance of services or both by a
Grantor (whether or not yet earned by performance on the part of a Grantor or in
connection with any other transaction), now in existence or hereafter occurring,
including, without limitation, the right to receive the proceeds of said
purchase orders and contracts, and all collateral security and guarantees of any
kind given by any Person with respect to any of the foregoing.

 

“Account Debtor” means any “account debtor,” as such term is defined in Section
9102(c) of the UCC (or any other then applicable provision of the UCC).

 

“Act” means the Nevada Gaming Control Act, Chapter 463 of the Nevada Revised
Statutes, as the same from time to time hereafter may be amended, modified or
supplemented.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in Section
9102(k) of the UCC (or any other then applicable provision of the UCC),
including, without limitation, electronic chattel paper and tangible chattel
paper.

 

“Collateral” shall have the meaning assigned to such term in Section 2 of this
Security Agreement.

 

“Commercial Tort Claim” means any “commercial tort claim,” as such term is
defined in Section 9102(m) of the UCC (or any other then applicable provision of
the UCC) which is set forth on Schedule II hereto.

 

“Contracts” means all contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments) in or under which a Grantor may now or hereafter have any right,
title or interest, including, without limitation, with respect to an Account,
any agreement relating to the terms of payment or the terms of performance
thereof.

 

“Deposit Account” means any “deposit account” as such term is defined in Section
9102(cc) of the UCC (or any other then applicable provision of the UCC), and
should include, without limitation, any demand, time, savings passbook or like
account, now or hereafter maintained by or for the benefit of a Grantor, or in
which a Grantor now holds or hereafter acquires any interest, with a bank,
savings and loan association, credit union or like organization (including
Administrative Agent or any Lender) and all funds and amounts therein, whether
or not restricted or designated for a particular purpose.

 

“Documents” means any “documents,” as such term is defined in Section 9102(dd)
of the UCC (or any other then applicable provision of the UCC).

 

“Equipment” means any “equipment,” as such term is defined in Section 9102(gg)
of the UCC (or any other then applicable provision of the UCC) (including any
Gaming Equipment), now or hereafter owned or acquired by a Grantor or in which a
Grantor now holds or hereafter acquires any interest and, in any event, shall
include, without limitation, all machinery, equipment, fixtures, furniture,
furnishings, trade fixtures, vehicles, trucks, mainframe, personal

 

2



--------------------------------------------------------------------------------

and other computers, terminals and printers and related components and
accessories, all copiers, telephonic, video, electronic data-processing, data
storage equipment and other equipment of any nature whatsoever, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.

 

“Gaming Equipment” means all equipment and supplies used in the operation of a
Gaming Facility, including, without limitation, slot machines, gaming tables,
cards, dice, gaming chips, player tracking systems and all other gaming devices
(as defined in NRS 463.0155), cashless wagering systems (as defined in NRS
463.014) and associated equipment (as defined in NRS 463.0136).

 

“General Intangibles” means any “general intangibles,” as such term is defined
in Section 9102(pp) of the UCC (or any other then applicable provision of the
UCC) and, in any event, shall include, without limitation, all right, title and
interest which a Grantor may now or hereafter have in or under any Contract, all
customer lists, all proprietary or confidential information, inventions (whether
or not patented or patentable), interests in partnerships, joint ventures and
other business associations, permits, books and records, goodwill, claims in or
under insurance policies, including unearned premiums, Payment Intangibles,
Software, uncertificated securities, cash and other forms of money or currency,
rights to receive tax refunds and other payments and rights of indemnification;
provided, however, that General Intangibles shall not include any Gaming
Licenses (to the extent prohibited by applicable Gaming Laws (as defined in the
Credit Agreement)).

 

“Instruments” means any “instrument,” as such term is defined in Section
9102(uu) of the UCC (or any other then applicable provision of the UCC)
including, without limitation, all notes, certificated securities and all other
evidences of indebtedness, other than instruments that constitute, or are a part
of a group of writings that constitute, Chattel Paper.

 

“Inventory” means any “inventory,” as such term is defined in Section 9102(vv)
of the UCC (or any other then applicable provision of the UCC), wherever
located, now or hereafter owned or acquired by a Grantor or in which a Grantor
now holds or hereafter acquires any interest, and, in any event, shall include,
without limitation, all inventory, goods and other personal property which are
held by or on behalf of a Grantor for sale or lease or are furnished or are to
be furnished under a contract of service or which constitute raw materials, work
in process or materials used or consumed or to be used or consumed in a
Grantor’s business, or the processing, packaging, promotion, delivery or
shipping of the same, and all finished goods whether or not such inventory is
listed on any schedules, assignments or reports furnished to Administrative
Agent from time to time and whether or not the same is in transit or in the
constructive, actual or exclusive occupancy or possession of a Grantor or is
held by a Grantor or by others for a Grantor’s account, including, without
limitation, all goods covered by purchase orders and contracts with suppliers
and all goods billed and held by suppliers and all inventory of a Grantor which
may be located on the premises of a Grantor or of any carriers, forwarding
agents, truckers, warehousemen, vendors, selling agents or other persons.

 

“Investment Property” means any “investment property,” as such term is defined
in Section 9102(ww) of the UCC (or any other then applicable provision of the
UCC) and shall

 

3



--------------------------------------------------------------------------------

include, without limitation, all certificated securities, uncertificated
securities, security entitlements, security accounts, commodity contracts and
commodity accounts as each such term is defined in the UCC.

 

“Letter-of-Credit Right” means “letter-of-credit right,” as such term is defined
in Section 9102(yy) of the UCC (or any other then applicable provision of the
UCC).

 

“NRS” means Nevada Revised Statutes.

 

“Payment Intangible” means “payment intangible,” as such term is defined in
Section 9102(iii) of the UCC (or any other then applicable provision of the
UCC).

 

“Proceeds” means “proceeds,” as such term is defined in Section 9102(lll) of the
UCC (or any other then applicable provision of the UCC), and, in any event,
shall include, to the extent not in violation of the Act or the Regulations, (a)
any and all Accounts, Chattel Paper, Instruments, cash or other forms of money
or currency or other proceeds payable to a Grantor from time to time in respect
of the Collateral, (b) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to a Grantor from time to time with respect to any
of the Collateral, (c) any and all payments (in any form whatsoever) made or due
and payable to a Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any Person acting under color of
governmental authority), (d) all certificates, dividends, cash, Instruments and
other property received or distributed in respect of or in exchange for any
Investment Property, and (e) any and all other amounts from time to time paid or
payable under or in connection with any of the Collateral.

 

“Regulations” means the Regulations of the Nevada Gaming Commission and State
Gaming Control Board, as the same from time to time hereafter may be amended,
modified or supplemented.

 

“Securities Account” means “securities account,” as such term is defined in
Section 8501(1) of the UCC (or any other then applicable provision of the UCC).

 

“Secured Obligations” shall mean and include (a) the Obligations, (b) all
liabilities and obligations, howsoever arising, owed by a Grantor to
Administrative Agent or the Lenders or any one or more of them of every kind and
description (whether evidenced by any note or instrument and whether or not for
the payment of money), direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising pursuant to the terms of this
Security Agreement and (c) the obligations of any Grantor under any Lender Rate
Contracts; provided, however, that the obligations in this paragraph (c) shall
rank as follows (i) on a pari passu basis with all other Secured Obligations to
the extent of the associated Termination Value of such Lender Rate Contract
(after giving effect to any legally enforceable netting agreement), and (ii) to
the extent of any excess, on a basis which is in all respects subordinated to
all other Secured Obligations.

 

“Security Agreement” means this Security Agreement and all exhibits hereto, as
the same may from time to time be amended, modified, supplemented or restated.

 

4



--------------------------------------------------------------------------------

“Software” means “software,” as such term is defined in Section 9102(www) of the
UCC (or any other then applicable provision of the UCC).

 

“Supporting Obligation” means “supporting obligation,” as such term is defined
in Section 9102(yyy) of the UCC (or any other then applicable provision of the
UCC).

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Nevada; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of Administrative Agent’s security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Nevada, the term “UCC” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

 

SECTION 2. Grant of Security Interest. As security for the Secured Obligations,
and in order to induce Administrative Agent and the Lenders to enter into the
Credit Agreement and to make the Loans and Letters of Credit available to and
for the benefit of any Grantor upon the terms and subject to the conditions
thereof, each Grantor hereby grants, assigns, conveys, mortgages, pledges,
hypothecates and transfers to Administrative Agent on behalf of the Lenders a
security interest in and to all of such Grantor’s right, title and interest in,
to and under each of the following, whether now owned or hereafter acquired or
in which such Grantor now holds or hereafter acquires any interest (all of which
being hereinafter collectively called the “Collateral”):

 

(a) All Accounts;

 

(b) All Chattel Paper;

 

(c) All Commercial Tort Claims;

 

(d) All Contracts;

 

(e) All Deposit Accounts;

 

(f) All Documents;

 

(g) All Equipment;

 

(h) All General Intangibles (including Payment Intangibles);

 

(i) All Instruments;

 

(j) All Inventory;

 

(k) All Investment Property;

 

(l) All Letter-of-Credit Rights;

 

(m) All Securities Accounts;

 

5



--------------------------------------------------------------------------------

(n) All Supporting Obligations;

 

(o) All property of a Grantor held by Administrative Agent or any Lender,
including, without limitation, all property of every description now or
hereafter in the possession or custody of or in transit to Administrative Agent
or any Lender for any purpose, including, without limitation, safekeeping,
collection or pledge, for the account of such Grantor, or as to which such
Grantor may have any right or power;

 

(p) All other goods and personal property of a Grantor whether tangible or
intangible and whether now or hereafter owned or existing, leased, consigned by
or to, or acquired by such Grantor and wherever located; and

 

(q) To the extent not otherwise included, all Proceeds of each of the foregoing
and all accessions to, substitutions and replacements for, and rents, profits
and products of each of the foregoing.

 

Notwithstanding the foregoing, the pledge of Investment Property in Subparagraph
(k) above shall be limited, with respect to the stock of any foreign Subsidiary
of a Grantor (whether now owned or hereafter acquired), to: (a) 65% (or, if
less, the full percentage owned by such Grantor) of the issued and outstanding
shares of each class of capital stock or other ownership interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Stock”)
of such Subsidiary and (b) 100% (or, if less, the full percentage owned by such
Grantor) of the issued and outstanding shares of each class of capital stock or
other ownership interests not entitled to vote (within the meaning of Treas.
Reg. Section l.956-2(c)(2)) (“Non-Voting Stock”) of such Subsidiary.

 

6



--------------------------------------------------------------------------------

SECTION 3. Rights of Administrative Agent; Collection of Accounts.

 

(a) Notwithstanding anything contained in this Security Agreement to the
contrary, each Grantor expressly agrees that it shall not default under any of
its material Contracts, it shall observe and perform all the conditions and
obligations to be observed and performed by it thereunder and that it shall
perform all of its duties and obligations thereunder, all in accordance with and
pursuant to the terms and provisions of each such material Contract; provided,
however, that each Grantor may suspend performance of its obligations under any
material Contract in the event of a material breach of such material Contract by
a third party. Neither Administrative Agent nor any Lender shall not have any
obligation or liability under any Contract by reason of or arising out of this
Security Agreement or the granting to Administrative Agent of a security
interest therein or the receipt by Administrative Agent or any Lender of any
payment relating to any Contract pursuant hereto, nor shall Administrative Agent
nor any Lender be required or obligated in any manner to perform or fulfill any
of the obligations of such Grantor under or pursuant to any Contract, or to make
any payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any Contract, or to present or file any claim, or to take any action to collect
or enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(b) Administrative Agent hereby authorizes each Grantor to collect its Accounts,
provided, that Administrative Agent may, upon the occurrence and during the
continuation of any Event of Default and without notice, limit or terminate said
authority at any time. If required by Administrative Agent at any time during
the continuation of any Event of Default, any Proceeds, when first collected by
such Grantor, received in payment of such Account or in payment for any of its
Inventory or on account of any of its Contracts shall be promptly deposited by
such Grantor in precisely the form received (with all necessary endorsements) in
a special bank account maintained by Administrative Agent subject to withdrawal
by Administrative Agent only, as hereinafter provided, and until so turned over
shall be deemed to be held in trust by such Grantor for and as Administrative
Agent’s property, and shall not be commingled with such Grantor’s other funds or
properties. Such Proceeds, when deposited, shall continue to be collateral
security for all of the Secured Obligations and shall not constitute payment
thereof until applied as hereinafter provided. Upon the occurrence and during
the continuation of any Event of Default, Administrative Agent may, in its sole
discretion, apply all or a part of the funds on deposit in said special account
to the principal of or interest on or both in respect of any of the Secured
Obligations in accordance with the provisions of Section 7.1(g), below, and any
part of such funds which Administrative Agent elects not to so apply and deems
not required as collateral security for the Secured Obligations shall be paid
over from time to time by Administrative Agent to such Grantor. If an Event of
Default has occurred and is continuing, at the request of Administrative Agent,
each Grantor shall deliver to Administrative Agent all original and other
documents evidencing, and relating to, the sale and delivery of such Inventory
and such Grantor shall deliver all original and other documents evidencing and
relating to, the performance of labor or service which created such Accounts,
including, without limitation, all original orders, invoices and shipping
receipts.

 

(c) Administrative Agent may at any time, upon the occurrence and during the
continuation of any Event of Default, after first notifying each Grantor of its
intention

 

7



--------------------------------------------------------------------------------

to do so, notify Account Debtors of such Grantor, parties to the Contracts of
such Grantor, obligors in respect of Instruments of such Grantor and obligors in
respect of Chattel Paper of such Grantor that the Accounts and the right, title
and interest of such Grantor in and under such Contracts, Instruments, and
Chattel Paper have been assigned to Administrative Agent, and that payments
shall be made directly to Administrative Agent. Upon the request of
Administrative Agent, each Grantor shall so notify its Account Debtors, parties
to such Contracts, obligors in respect of such Instruments and obligors in
respect of such Chattel Paper. Upon the occurrence and during the continuation
of an Event of Default, Administrative Agent may, in its name or in the name of
others, communicate with such Account Debtors, parties to such Contracts,
obligors in respect of such Instruments and obligors in respect of such Chattel
Paper to verify with such parties, to Administrative Agent’s satisfaction, the
existence, amount and terms of any such Accounts, Contracts, Instruments or
Chattel Paper.

 

SECTION 4. Representations and Warranties.

 

4.1 Each Grantor hereby represents and warrants to Administrative Agent that:

 

(a) Such Grantor is the sole legal and equitable owner of each item of the
Collateral in which it purports to grant a security interest hereunder, having
good and merchantable title or rights thereto free and clear of any and all
Liens, except for the Permitted Liens.

 

(b) No effective security agreement, financing statement, equivalent security or
lien instrument or continuation statement covering all or any part of the
Collateral exists, except such as may have been filed by such Grantor in favor
of Administrative Agent pursuant to this Security Agreement or such as relate to
other Permitted Liens.

 

(c) This Security Agreement creates a legal and valid security interest on and
in all of the Collateral in which each Grantor now has rights, and all filings
and other actions necessary or desirable to perfect and protect such security
interest have been duly taken. Accordingly, Administrative Agent has a perfected
first priority security interest in all of the Collateral in which such Grantor
now has rights, subject only to the Permitted Liens. This Security Agreement
will create a legal and valid and perfected first priority security interest in
the Collateral in which each Grantor later acquires rights, when such Grantor
acquires those rights, subject only to the Permitted Liens.

 

(d) Each Grantor’s exact legal name is set forth on the signature page hereto
above its signature. Each Grantor was formed and is presently organized as a
corporation under the laws of the State of Nevada. Each Grantor’s chief
executive office, principal place of business, and the place where such Grantor
maintains records concerning the Collateral are presently located at The Sands
Regency, 345 North Arlington Ave., Reno, Nevada 89501.

 

(e) All Gaming Investment Property (as defined herein) of the Grantors,
including, without limitation, certificated securities and the equity interest
in California Prospectors, Ltd., is set forth on Schedule I. All action
necessary to protect and perfect such security interest in each item set forth
on Schedule I, including, without limitation, the delivery

 

8



--------------------------------------------------------------------------------

of all originals of such Collateral together with any necessary assignment in
blank of certificated securities to Administrative Agent, has been duly taken,
or shall have been taken as of the Closing Date. All Letter-of-Credit Rights and
Commercial Torts Claims of each Grantor are set forth on Schedule II. The
security interest of Administrative Agent in the Collateral is prior in right
and interest to all other Liens, and is enforceable as such against creditors of
and purchasers from each Grantor. Each Grantor shall amend Schedule II from time
to time within twenty (20) Business Days after obtaining any additional
Letter-of-Credit Rights or Commercial Tort Claims.

 

(f) The amount represented by each Grantor to Administrative Agent from time to
time as owing by each Account Debtor or by all Account Debtors in respect of the
Accounts of such Grantor shall at such time be the correct amount actually and
unconditionally owing by such Account Debtors thereunder.

 

(g) The names and addresses of all financial institutions at which each Grantor
maintains its Deposit Accounts and the account numbers and account names of such
Deposit Accounts are listed on Schedule III. Each Grantor shall amend Schedule
III from time to time within twenty (20) Business Days after opening any
additional Deposit Account or closing or changing the account number or account
name on any existing Deposit Account.

 

(h) The names and addresses of all institutions at which each Grantor maintains
its Securities Accounts and the account numbers and account names of such
Securities Accounts are listed on Schedule IV. Each Grantor shall amend Schedule
IV from time to time within twenty (20) Business Days after opening any
additional Securities Account or closing or changing the account number or
account name on any existing Securities Account.

 

(i) Each Grantor is the sole holder of record and the sole beneficial owner of
all certificated securities and uncertificated securities pledged to
Administrative Agent by such Grantor under Section 2 of this Security Agreement,
free and clear of any adverse claim, as defined in Section 8102(a)(1) of the UCC
(or any other then applicable provision of the UCC), except for the lien created
in favor of Administrative Agent by this Security Agreement and the other Credit
Documents.

 

4.2 Special Representations with Respect to Pledged Investment Property

 

(a) Except as required by the Act and the Regulations, no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person is required for the exercise by the Administrative
Agent of the voting or other rights provided for in this Security Agreement,
except in connection with a disposition of the Investment Property as may be
required by laws affecting the offering and sale of securities generally.

 

(b) Each Grantor has delivered to Administrative Agent, together with all
necessary stock powers, endorsements, assignments and other necessary
instruments of transfer, the originals of all stock certificates, instruments,
notes, other certificated securities, other Collateral and all certificates,
instruments and other writings evidencing the same.

 

(c) All shares of the pledged Investment Property set forth on Schedule I and
Schedule IV are duly authorized and validly issued, fully paid, and

 

9



--------------------------------------------------------------------------------

non-assessable, and constitute all of the issued and outstanding shares of
capital stock of each issuer. Set forth in Schedule I and Schedule IV hereto is
a true, complete and accurate list of all shares of stock issued by each
Grantor’s direct Subsidiaries and all other securities owned by Grantors.

 

SECTION 5. Covenants. Each Grantor covenants and agrees with Administrative
Agent that from and after the date of this Security Agreement and until the
Secured Obligations have been completely and finally paid in full, to the extent
not in violation of the Act or the Regulations:

 

5.1 Further Assurances; Pledge of Instruments. At any time and from time to
time, upon the written request of Administrative Agent, and at the sole expense
of each Grantor, such Grantor shall promptly and duly execute and deliver any
and all such further instruments and documents and take such further action as
Administrative Agent may reasonably deem desirable to obtain the full benefits
of this Security Agreement and of the rights and powers herein granted,
including, without limitation, (a) using its commercially reasonable efforts to
secure all consents and approvals necessary or appropriate for the grant of a
security interest to Administrative Agent in any Contract or license held by
such Grantor or in which such Grantor has any rights not heretofore assigned,
(b) filing any financing statements, amendments or continuation statements under
the UCC with respect to the security interests granted hereby, (c) filing or
cooperating with Administrative Agent in filing any forms or other documents
required to be filed with the United States Patent and Trademark Office, United
States Copyright Office, or any filings in any foreign jurisdiction or under any
international treaty, required to secure or protect Administrative Agent’s
interest in the Collateral, (d) transferring Collateral to Administrative
Agent’s possession (if a security interest in such Collateral can be perfected
and free from an adverse claim only by possession), (e) filing financing
statements as consignor pursuant to Sections 9505(a) and 9324(b) of the UCC (or
any other then applicable provision of the UCC) in such jurisdictions as such
Grantor maintains Inventory on consignment, (f) if requested by Administrative
Agent, placing the interest of Administrative Agent as lienholder on the
certificate of title (or other evidence of ownership) of any vehicle owned by
such Grantor or in or with respect to which such Grantor holds a beneficial
interest, (g) obtaining waivers of Liens from landlords and mortgagees as
required pursuant to the Credit Agreement, (h) obtaining written
acknowledgements from consignees, warehouse and other bailees of the prior lien
of Administrative Agent in and to the Collateral and that such third party is
holding possession of the Collateral for the benefit of Administrative Agent,
and (i) using its commercially reasonable efforts to assist Administrative Agent
in obtaining control under the UCC with respect to any Collateral consisting of
Deposit Accounts (to the extent requested by Administrative Agent), Securities
Accounts (to the extent requested by Administrative Agent), Investment Property,
Letter-of-Credit Rights and Electronic Chattel Paper. Each Grantor also hereby
authorizes Administrative Agent, to the extent permitted by applicable law, to
file any such financing statement, amendment or continuation statement
(including consignment filings) without the signatures of such Grantor. If any
amount payable under or in connection with any of the Collateral is or shall
become evidenced by any Instrument, such Instrument, other than checks and notes
received in the ordinary course of such Grantor’s business, shall be duly
endorsed in a manner satisfactory to Administrative Agent and delivered to
Administrative Agent promptly upon such Grantor’s receipt thereof. Each Grantor
agrees to promptly deliver all certificated securities to Administrative Agent
in suitable form for transfer, together with all duly executed instruments of
transfer or assignments in blank.

 

10



--------------------------------------------------------------------------------

5.2 Continuous Pledge of Investment Property. Each Grantor will, at all times,
keep pledged to Administrative Agent pursuant hereto all Investment Property
constituting Collateral, all dividends and distributions with respect thereto,
and all other Collateral and other Securities, Instruments, Proceeds and rights
from time to time received by or distributable to such Grantor in respect of any
Collateral.

 

5.3 Maintenance of Records. Each Grantor shall keep and maintain at such
Grantor’s own cost and expense satisfactory and complete records of the
Collateral, including, without limitation, a record of all payments received and
all credits granted with respect to the Collateral and all other dealings with
the Collateral. If requested by Administrative Agent, all Chattel Paper shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of Wells Fargo Bank,
National Association, as Administrative Agent, created by that certain Security
Agreement, dated as of [                    ], 2004, as the same may thereafter
from time to time be amended, modified, supplemented or restated.”

 

5.4 Limitation on Liens on Collateral. No Grantor shall create, permit or suffer
to exist, and each Grantor shall defend the Collateral against and take such
other action as is necessary to remove, any Lien on the Collateral, except the
Permitted Liens. Each Grantor shall further defend the right, title and interest
of Administrative Agent in and to any of such Grantor’s rights under the Chattel
Paper, Contracts, Documents, General Intangibles, Instruments and Investment
Property and to the Equipment and Inventory and in and to the Proceeds thereof
against the claims and demands of all Persons whomsoever.

 

5.5 Limitations on Modifications of Accounts, Etc. Upon the occurrence and
during the continuation of any Event of Default, no Grantor shall, without
Administrative Agent’s prior written consent, grant any extension of the time of
payment of any of the Accounts, Chattel Paper, Instruments or amounts due under
any Contract or Document, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof, or allow any credit or discount whatsoever thereon other than
trade discounts and rebates granted in the ordinary course of such Grantor’s
business.

 

5.6 Further Identification of Collateral. Each Grantor shall, if so requested by
Administrative Agent, furnish to Administrative Agent, as often as
Administrative Agent shall reasonably request, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Administrative Agent may reasonably request, all in
reasonable detail.

 

5.7 Notices. Each Grantor shall advise Administrative Agent promptly, in
reasonable detail, of (a) any material Lien, other than Permitted Liens,
attaching to or asserted against any of the Collateral, (b) any material change
in the composition of the Collateral and (c) the occurrence of any other event
which might have or result in a Material Adverse Effect with respect to the
Collateral or on the security interest created hereunder.

 

5.8 Continuous Perfection. No Grantor shall change its name, identity or
corporate structure in any manner which might make any financing or continuation
statement

 

11



--------------------------------------------------------------------------------

filed in connection herewith seriously misleading within the meaning of Section
9506 of the UCC (or any other then applicable provision of the UCC) unless such
Grantor shall have given Administrative Agent at least thirty (30) days’ prior
written notice thereof and shall have taken all action (or made arrangements to
take such action substantially simultaneously with such change if it is
impossible to take such action in advance) necessary or reasonably requested by
Administrative Agent to amend such financing statement or continuation statement
so that it is not seriously misleading. No Grantor shall change such chief
executive office or principal place of business or remove or cause to be
removed, except in the ordinary course of such Grantor’s business, the
Collateral or the records concerning the Collateral from those premises except
as permitted by the Credit Agreement.

 

5.9 Authorizations with Respect to Financing Statements, etc. Each Grantor
hereby irrevocably authorizes Administrative Agent at any time and from time to
time to file in any filing office in any UCC jurisdiction any initial financing
statements and amendments thereto that (i) indicate the Collateral (A) as “all
assets” of such Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of such jurisdiction, or (B) as being of an equal or lesser scope or
with greater detail, and (ii) contain any other information required by Part 5
of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating any Collateral as as-extracted
collateral or timber to be cut, a sufficient description of the real property to
which such Collateral relates. Each Grantor agrees to furnish any such
information to Administrative Agent promptly upon request. Each Grantor also
ratifies its authorization for Administrative Agent to have filed in any UCC
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

 

5.10 No Reincorporation. No Grantor shall reincorporate or reorganize itself
under the laws of any jurisdiction other than the jurisdiction in which it is
incorporated or organized as of the date hereof except as permitted in the
Credit Agreement.

 

5.11 Terminations and Amendments Not Authorized. Each Grantor acknowledges that
it is not authorized to file any amendment or termination statement with respect
to any financing statement relating to any security interest granted hereunder
without the prior written consent of Administrative Agent and agrees that it
will not do so without the prior written consent of Administrative Agent,
subject to such Grantor’s rights under Section 9509(3)(b) of the UCC.

 

SECTION 6. Administrative Agent’s Appointment as Attorney-in-Fact.

 

(a) Subject to any approval or licensing required by the Act and the
Regulations, from and after the occurrence of an Event of Default, each Grantor
hereby irrevocably constitutes and appoints Administrative Agent, and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
from time to time at Administrative Agent’s discretion, for the purpose of
carrying out the

 

12



--------------------------------------------------------------------------------

terms of this Security Agreement, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
or desirable to accomplish the purposes of this Security Agreement and, without
limiting the generality of the foregoing, hereby gives Administrative Agent the
power and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do the following:

 

(i) to ask, demand, collect, receive and give acquittances and receipts for any
and all monies due or to become due under any Collateral and, in the name of
such Grantor, in its own name or otherwise to take possession of, endorse and
collect any checks, drafts, note, acceptances or other Instruments for the
payment of monies due under any Collateral and to file any claim or to take or
commence any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by Administrative Agent for the purpose of
collecting any and all such monies due under any Collateral whenever payable;

 

(ii) to pay or discharge any Liens, including, without limitation, any tax lien,
levied or placed on or threatened against the Collateral, to effect any repairs
or any insurance called for by the terms of this Security Agreement and to pay
all or any part of the premiums therefor and the costs thereof, which actions
shall be for the benefit of Administrative Agent and the Lenders and not such
Grantor; and

 

(iii) to (1) direct any person liable for any payment under or in respect of any
of the Collateral to make payment of any and all monies due or to become due
thereunder directly to Administrative Agent or as Administrative Agent shall
direct, (2) receive payment of any and all monies, claims and other amounts due
or to become due at any time arising out of or in respect of any Collateral, (3)
sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other Instruments and
Documents constituting or relating to the Collateral, (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral, (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral, (6)
settle, compromise or adjust any suit, action or proceeding described above and,
in connection therewith, give such discharges or releases as Administrative
Agent may deem appropriate, (7) sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Administrative Agent were the absolute owner thereof for all purposes,
and to do, at Administrative Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things which Administrative Agent may
reasonably deem necessary to protect, preserve or realize upon the Collateral
and Administrative Agent’s security interest therein in order to effect the
intent of this Security Agreement, all as fully and effectively as such Grantor
might do.

 

(b) Each Grantor hereby authorizes and ratifies, to the extent permitted by law,
all that Administrative Agent as said attorney in fact shall lawfully do or
cause to be done by virtue hereof. The power of attorney granted pursuant to
this Section 6 is a power coupled with an interest and shall be irrevocable
until the Secured Obligations are completely and indefeasibly paid and performed
in full.

 

13



--------------------------------------------------------------------------------

(c) The powers conferred on Administrative Agent and the Lenders hereunder are
solely to protect Administrative Agent’s and the Lenders’ interests in the
Collateral and shall not impose any duty upon Administrative Agent or the
Lenders to exercise any such powers. Administrative Agent shall have no duty as
to any Collateral, including any responsibility for (a) taking any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral or (b) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Investment Property, whether or not Administrative Agent has or is deemed to
have knowledge of such matters. Administrative Agent shall be accountable only
for amounts that it actually receives as a result of the exercise of such powers
and neither it nor any of its officers, directors, employees, agents or
representatives shall be responsible to Grantors for any act or failure to act,
except for its own gross negligence or willful misconduct.

 

(d) Each Grantor also authorizes Administrative Agent, at any time and from time
to time upon the occurrence and during the continuation of any Event of Default,
to (i) communicate in its own name with any party to any Contract with regard to
the assignment of the right, title and interest of such Grantor in and under the
Contracts hereunder and other matters relating thereto and (ii) execute, in
connection with the sale of Collateral provided for in Section 7, below, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

 

(e) If any Grantor fails to perform or comply with any of its agreements
contained herein and Administrative Agent, as provided for by the terms of this
Security Agreement, shall perform or comply, or otherwise cause performance or
compliance, with such agreement, the reasonable expenses, including reasonable
attorneys’ fees and costs, of Administrative Agent incurred in connection with
such performance or compliance, together with interest thereon at a rate of
interest equal to the per annum rate of interest charged on the Base Rate Loans,
shall be payable by such Grantor to Administrative Agent within five (5)
Business Days of demand and shall constitute Secured Obligations secured hereby.

 

SECTION 7. Rights and Remedies Upon Default.

 

7.1 Generally. If any Event of Default shall occur and be continuing and to the
extent not in violation of any applicable provisions of the Act and the
Regulations (including, without limitation, obtaining any required affirmative
approvals of the Nevada Gaming Commission or the State Gaming Control Board):

 

(a) Administrative Agent may exercise, in addition to all other rights and
remedies granted to it under this Security Agreement, the Credit Agreement, the
other Credit Documents and under any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the UCC. Without limiting the generality of the foregoing,
each Grantor expressly agrees that in any such event Administrative Agent,
without demand of performance or other demand, advertisement or notice of any
kind (except the notice specified below of time and place of public or private
sale) to or upon such Grantor or any other person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the UCC and other applicable law), may (i) reclaim, take
possession, recover, store, maintain, finish, repair, prepare

 

14



--------------------------------------------------------------------------------

for sale or lease, ship, advertise for sale or lease and sell or lease (in the
manner provided for herein) the Collateral, and in connection with liquidation
of the Collateral and collection of the accounts receivable pledged as
Collateral, use any trademark, trade name, trade style, copyright, or process
used or owned by such Grantor; and (ii) forthwith collect, receive, appropriate
and realize upon the Collateral, or any part thereof, and may forthwith sell,
lease, assign, give an option or options to purchase or sell or otherwise
dispose of and deliver said Collateral (or contract to do so), or any part
thereof, in one or more parcels at public or private sale or sales, at any
exchange or broker’s board or at any of Administrative Agent’s offices or
elsewhere at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Each Grantor authorizes
Administrative Agent, on the terms set forth in this Section 7, to enter the
premises where the Collateral is located, to take possession of the Collateral,
or any part of it, and to pay, purchase, contest, or compromise any encumbrance,
charge, or lien which, in the opinion of Administrative Agent, appears to be
prior or superior to its security interest. Administrative Agent shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption such Grantor hereby releases. Administrative Agent may sell the
Collateral without giving any warranties as to the Collateral and may
specifically disclaim any warranties of title, which procedures shall not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. Each Grantor further agrees, at Administrative Agent’s request, to
assemble the Collateral and make it available to Administrative Agent at places
which Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. Administrative Agent shall apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization or sale as
provided in Section 7.1(g), below, and only after so paying over such net
proceeds and after the payment by Administrative Agent of any other amount
required by any provision of law, including Section 9608(1)(a)(3) of the UCC (or
any other then applicable provision of the UCC), need Administrative Agent
account for the surplus, if any, to such Grantor. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against Administrative Agent arising out of the repossession, retention
or sale of the Collateral except such as arise out of the gross negligence or
willful misconduct of Administrative Agent. Each Grantor agrees that
Administrative Agent need not give more than ten (10) days’ prior written notice
(which notification shall be deemed given in accordance with the Credit
Agreement) of the time and place of any public sale or of the time after which a
private sale may take place and that such notice is reasonable notification of
such matters;

 

(b) As to any Collateral constituting certificated securities or uncertificated
securities, if, at any time when Administrative Agent shall determine to
exercise its right to sell the whole or any part of such Collateral hereunder,
such Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under Securities Act of 1933, as amended
(as so amended the “Act”), Administrative Agent may, in its discretion (subject
only to applicable requirements of law), sell such Collateral or part thereof by
private sale in such manner and under such circumstances as Administrative Agent
may deem necessary or advisable, but subject to the other requirements of this
Section 7.1(b), and shall not be required to effect such registration or cause
the same to be effected. Without limiting the generality of the foregoing, in
any such event Administrative Agent may, in its sole discretion, (i) in
accordance with applicable securities laws, proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Collateral or part

 

15



--------------------------------------------------------------------------------

thereof could be or shall have been filed under the Act; (ii) approach and
negotiate with a single possible purchaser to effect such sale; and (iii)
restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof. In addition to a
private sale as provided above in this Section 7.1(b), if any of such Collateral
shall not be freely distributable to the public without registration under the
Act at the time of any proposed sale hereunder, then Administrative Agent shall
not be required to effect such registration or cause the same to be effected but
may, in its sole discretion (subject only to applicable requirements of law),
require that any sale hereunder (including a sale at auction) be conducted
subject to such restrictions as Administrative Agent may, in its sole
discretion, deem necessary or appropriate in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the Bankruptcy Code and other laws affecting the enforcement of creditors’
rights and the Act and all applicable state securities laws;

 

(c) Each Grantor agrees that in any sale of any of such Collateral, whether at a
foreclosure sale or otherwise, Administrative Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
law (including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications and restrict such prospective bidders and
purchasers to Persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority, and each Grantor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall
Administrative Agent be liable nor accountable to such Grantor for any discount
allowed by the reason of the fact that such Collateral is sold in compliance
with any such limitation or restriction;

 

(d) Each Grantor also agrees to pay all fees, costs and expenses of
Administrative Agent, including, without limitation, attorneys’ fees and costs,
incurred in connection with the enforcement of any of its rights and remedies
hereunder;

 

(e) Each Grantor hereby waives presentment, demand, protest or any notice (to
the maximum extent permitted by applicable law) of any kind in connection with
this Security Agreement or any Collateral;

 

(f) Each Grantor agrees that a breach of any covenants contained in this Section
7 will cause irreparable injury to Administrative Agent and the Lenders, that in
such event Administrative Agent and the Lenders would have no adequate remedy at
law in respect of such breach and, as a consequence, agrees that in such event
each and every covenant contained in this Section 7 shall be specifically
enforceable against such Grantor, and each Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that the Secured Obligations are not then due and
payable; and

 

(g) The proceeds of any sale, disposition or other realization upon all or any
part of the Collateral shall be applied by Administrative Agent to the Secured
Obligations

 

16



--------------------------------------------------------------------------------

in any manner whatsoever as Administrative Agent shall choose in its sole and
absolute discretion.

 

7.2 Voting Rights; Dividends. Each Grantor agrees that from and after the
occurrence of an Event of Default, such Grantor’s receipt of written notice from
Administrative Agent that all voting and Distribution rights of such Grantor
with respect to the Collateral are terminated and to the extent not in violation
of any applicable provisions the Act and the Regulations (including, without
limitation, obtaining any required affirmative approvals of the Nevada Gaming
Commission or the State Gaming Control Board):

 

(a) Each Grantor shall deliver to the Administrative Agent all dividends,
distributions, Securities, Instruments, Proceeds and all other cash payments or
other rights received by or distributable to such Grantor in respect of any
Collateral;

 

(b) Administrative Agent may (but shall not be obligated to) exclusively
exercise the voting power and all other incidental rights of ownership with
respect to any pledged Investment Property and each Grantor hereby grants
Administrative Agent an irrevocable proxy, exercisable under such circumstances
to vote such pledged Collateral; and

 

(c) Each Grantor shall promptly deliver to Administrative Agent such additional
proxies and other documents as may be necessary to allow Administrative Agent to
exercise such voting power; and

 

(d) All dividends, distributions, Securities, Instruments, Proceeds and all
other cash payments or other rights which may be at any time or from time to
time held by a Grantor in respect of any Collateral which such Grantor is
obligated to deliver to Administrative Agent shall, until such delivery to
Administrative Agent, be held by such Grantor separate from its other property
in trust for Administrative Agent.

 

Notwithstanding the foregoing, prior to the occurrence of an Event of Default
and a Grantor’s receipt of the above referenced notice, a Grantor may exercise
or refrain from exercising any and all voting and other consensual rights
pertaining to the Collateral or any part thereof; provided, however, that no
Grantor shall exercise or refrain from exercising any such rights where the
consequence of such action or inaction would be (i) to impair any Collateral,
the Lien granted to Administrative Agent on behalf of the Lenders therein, the
first priority of such Lien or Administrative Agent’s and the Lenders’ rights
and remedies hereunder with respect to any Collateral or (ii) otherwise
inconsistent with the terms of this Security Agreement and the other Credit
Documents.

 

SECTION 8. Limitation on Administrative Agent’s Duty in Respect of Collateral.
Administrative Agent shall be deemed to have acted reasonably in the custody,
preservation and disposition of any of the Collateral if it complies with the
obligations of a secured party under Section 9207 of the UCC (or any other then
applicable provision of the UCC).

 

SECTION 9. Reinstatement. To the extent permitted by law, this Security
Agreement shall remain in full force and effect and continue to be effective
should any petition be filed by or against a Grantor for liquidation or
reorganization, should a Grantor become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or

 

17



--------------------------------------------------------------------------------

any significant part of a Grantor’s property and assets, and shall continue to
be effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

SECTION 10. Miscellaneous.

 

10.1 Notices. Except as otherwise specified herein, all notices, requests,
demands, consents, instructions or other communications to or upon a Grantor or
Administrative Agent under this Security Agreement shall be given as provided in
Section 8.01 of the Credit Agreement.

 

10.2 Partial Invalidity. If at any time any provision of this Security Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law of
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Security Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

 

10.3 Headings. The section headings and captions appearing in this Security
Agreement are included solely for convenience of reference and are not intended
to affect the interpretation of any provision of this Security Agreement.

 

10.4 No Waiver; Cumulative Remedies.

 

(a) Administrative Agent shall not by any act, delay, omission or otherwise be
deemed to have waived any of its rights or remedies hereunder or under the
Credit Agreement or the other Credit Documents, nor shall any single or partial
exercise of any right or remedy hereunder or thereunder on any one or more
occasions preclude the further exercise thereof or the exercise of any other
right or remedy under any of the Credit Documents.

 

(b) The rights and remedies hereunder provided or provided under the Credit
Agreement or the other Credit Documents are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights and remedies
provided by law or by any of the other Credit Documents.

 

(c) None of the terms or provisions of this Security Agreement may be waived,
altered, modified or amended except by an instrument in writing, duly executed
by each Grantor and Administrative Agent (with the written approval of the
Required Lenders or such other Person, if such approval is required under the
Credit Agreement).

 

10.5 Time is of the Essence. Time is of the essence for the performance of each
of the terms and provisions of this Security Agreement.

 

18



--------------------------------------------------------------------------------

10.6 Termination of this Security Agreement. Subject to Section 9, above, this
Security Agreement shall terminate upon the full, complete and final payment of
the Secured Obligations and the termination of the commitments under the Credit
Agreement.

 

10.7 Successors and Assigns. This Security Agreement and all obligations of
Grantors hereunder shall be binding upon the successors and permitted assigns of
Grantors, and shall, together with the rights and remedies of Administrative
Agent on behalf of the Lenders hereunder, inure to the benefit of Administrative
Agent, the Lenders, any future holder of the Notes and their respective
successors and assigns. Grantors may not assign or transfer its rights or
obligations under this Security Agreement without the prior written consent of
Administrative Agent and each Lender. Any purported assignment or transfer in
contravention of the foregoing shall be null and void. No sales of
participations, other than sales, assignments, transfers or other dispositions
of any agreement governing or instrument evidencing the Secured Obligations or
any portion thereof or interest therein shall in any manner affect the security
interest created herein and granted to Administrative Agent on behalf of the
Lenders hereunder.

 

10.8 Further Indemnification. Each Grantor agrees to pay, and to save
Administrative Agent and the Lenders harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all excise, sales or
other similar taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Security Agreement.

 

10.9 Governing Law. This Security Agreement shall be governed by, construed and
enforced in accordance with, the internal law of the State of Nevada, including,
but not limited to, the Nevada Gaming Control Act, Chapter 463 of the Nevada
Revised Statutes and the regulations of the Nevada Gaming Commission and the
State Gaming Control Board, in their current form and as they may hereafter be
amended from time to time, except to the extent that mandatory provisions of
applicable law regarding perfection, the effect of perfection or nonperfection
and the priority of security interests require the application of the law of
another jurisdiction. Each Grantor hereby consents to the application of Nevada
civil law to the construction, interpretation and enforcement of this Security
Agreement, and to the application of Nevada civil law to the procedural aspects
of any suit, action or proceeding relating thereto, including, but not limited
to, legal process, execution of judgments and other legal remedies.

 

10.10 Application of Gaming Laws. This Agreement is subject to applicable Gaming
Laws. Without limiting the foregoing, each of the Administrative Agent and the
Lenders acknowledges that (i) it is subject to being called forward by the
Gaming Authorities, in their discretion, for a finding of suitability or to file
or provide other information, and (ii) all rights, remedies and powers in or
under this Agreement, including with respect to the Collateral (including any
pledged Investment Property) and the ownership and operation of Gaming
Facilities, may be exercised only to the extent that the exercise thereof does
not violate any applicable provisions of the Gaming Laws and only to the extent
that any required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.

 

10.11 Counterparts. This Security Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes.
Transmission by telecopier of an

 

19



--------------------------------------------------------------------------------

executed counterpart of this Security Agreement shall be deemed to constitute
due and sufficient delivery of such counterpart.

 

10.12 Gaming Approval.

 

(a) The pledge of Investment Property of any Loan Party that operates a Gaming
Facility which evidences an equity interest in another Loan Party (such
Investment Property, “Gaming Investment Property”) contained herein shall not be
effective until it is approved by the Nevada Gaming Commission;

 

(b) Notwithstanding approval by the Nevada Gaming Commission pursuant to
subparagraph (a) above, other approvals may be required before certain
transactions relating to this Agreement may occur, including, but not limited
to, the following:

 

(i) Any re-registration or action similar to re-registration of any pledged
Gaming Investment Property must be approved in advance by the State Gaming
Control Board in accordance with NRS 463.5 10 and Section 8A.040 of the
Regulations;

 

(ii) Any foreclosure, sale, transfer, or other disposition of any pledged
Investment Property must be approved in advance by the Nevada Gaming Commission
in accordance with NRS 463.5 10 and NGC Sections 8A.020 and 8A.030 of the
Regulations, and shall not be effective unless so approved;

 

(iii) Pursuant to Regulation 8A.040, the payment or receipt of any money or
other thing of value constituting any part of the consideration for the transfer
or acquisition of any pledged Investment Property must be approved in advance by
the Nevada Gaming Commission and the State Gaming Control Board, except that
such consideration may be placed in escrow pending the necessary approvals; and

 

(iv) The certificates representing any pledged Investment Property shall at all
times remain physically within the State of Nevada at a location designated to
the State Gaming Control Board and must be made available for inspection by
employees or agents of the State Gaming Control Board immediately upon request
during normal business hours.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and Administrative Agent have caused this
Security Agreement to be executed as of the day and year first above written.

 

GRANTORS:

THE SANDS REGENT,

a Nevada corporation

By:        

--------------------------------------------------------------------------------

Name:        

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

 

LAST CHANCE, INC.,

a Nevada corporation

By:        

--------------------------------------------------------------------------------

Name:        

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

 

ZANTE, INC.,

a Nevada corporation

By:        

--------------------------------------------------------------------------------

Name:        

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

 

21



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:        

--------------------------------------------------------------------------------

Name:        

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

Address for Notices:

 

22



--------------------------------------------------------------------------------

SCHEDULE I

 

GAMING INVESTMENT PROPERTY

 

SCHEDULE I



--------------------------------------------------------------------------------

SCHEDULE II

 

LETTER-OF-CREDIT RIGHTS AND COMMERCIAL TORT CLAIMS

 

SCHEDULE II



--------------------------------------------------------------------------------

SCHEDULE III

 

DEPOSIT ACCOUNTS

 

SCHEDULE III



--------------------------------------------------------------------------------

SCHEDULE IV

 

SECURITIES ACCOUNTS

 

SCHEDULE IV